DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are pending, of which all pending claims are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5,12 and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada et el. (US 2019/0311776 A1) (hereinafter Yamada).

Regarding claim 1, Yamada teaches, a test circuit (Yamada: ‘semiconductor product testing device’ [0002]) comprising: a comparator configured to compare (Yamada: ‘logic comparing unit 5’ [Fig.1, block 5] & [0040-42])  a first input signal with a second input signal to generate a comparison result signal (Yamada: ‘pass/fail determination result by comparison’ [Fig.1, blocks 5,9]); and a comparison control circuit configured to perform at least one of an operation for latching the comparison result signal as reference data and an operation for outputting the comparison result signal as a first output signal (Yamada: ‘The fail memory 9 stores this supplied pattern comparison data’ [0042] & [Fig.1, block 9]) (see also [Figs 10-12], [0143-165]); wherein the comparison control circuit is configured to provide expectation data as the first input signal (Yamada: ‘the test-pattern generating unit 7 generates the pattern data and the expected pattern data on the basis of the supplied test pattern [0041] & [Fig.1, block 7]) and read data as the second input signal in accordance with the reference data (Yamada: ‘read/second input or OUT data from 2’ [Fig.1, OUT in between blocks 2 and 3] & [0043]).  

Regarding claim 2, Yamada teaches, the test circuit of claim 1, wherein the comparison control circuit configured to output the first output signal as a pass determination level regardless of the expectation data and the read data when the reference data has a fail determination level (Yamada: ‘pass/fail determination result by comparison’ [Fig.1, blocks 5,9]).   

Regarding claim 3, Yamada teaches, the test circuit of claim 1, wherein the comparison control circuit is configured to provide the expectation data as the first input signal and the read data as the second input signal when the reference data has a pass determination level (Yamada: ‘pass/fail determination result by comparison’ [Fig.1, blocks 5,9]).   

Regarding claim 4, Yamada teaches, the test circuit of claim 1, wherein the comparison control circuit is configured to latch the comparison result signal as the reference data when a clock enable signal has a first level (Yamada: ‘pass/fail determination result by comparison’ [Fig.1, blocks 5,9]). 

Regarding claim 5, Yamada teaches, the test circuit of claim 4, wherein the comparison control circuit is configured to output the comparison result signal as the first output signal when the clock enable signal has a second level (Yamada: ‘pass/fail determination result by comparison’ [Fig.1, blocks 5,9]).  

Regarding claim 12, Yamada teaches, a test system (Yamada: ‘semiconductor product testing’ [0002])  comprising: a semiconductor device including a memory region configured to output read data, the semiconductor device configured to compare expectation data with the read data (Yamada: ‘read or OUT data from 2’ [Fig.1, OUT in between blocks 2 and 3] & [0043]) corresponding to a first address in a  (Yamada: ‘the test-pattern generating unit 7 generates the pattern data and the expected pattern data on the basis of the supplied test pattern [0041] & [Fig.1, block 7]) and to compare the expectation data with the read data corresponding to next addresses after the first address in accordance with the  reference data to generate a test result signal (Yamada: ‘The fail memory 9 stores this supplied pattern comparison data’ [0042] & [Fig.1, block 9]); and a tester configured to provide the semiconductor device with the first address for generating the reference data under a first test condition (Yamada: ‘the test-pattern generating unit 7 generates the pattern data and the expected pattern data on the basis of the supplied test pattern [0041] & [Fig.1, block 7])  where a temporary fail determination is to be generated and to perform path/fail determinations in accordance with the test result signal (Yamada: ‘pass/fail determination result by comparison’ [Fig.1, blocks 5,9]).  

Regarding claim 14, Yamada teaches, the test system of claim 12, wherein the semiconductor device is configured to output the test result signal having a pass determination level regardless of the expectation data and the read data when the reference data has a fail determination level (Yamada: ‘pass/fail determination result by comparison’ [Fig.1, blocks 5,9]).   

Regarding claim 15, Yamada teaches, the test system of claim 14, wherein the semiconductor device is configured to compare the expectation data with the read data corresponding to next addresses after the first address when the reference data has a pass determination level (Yamada: ‘pass/fail determination result by comparison’ [Fig.1, blocks 5,9]).   

Regarding claim 16, Yamada teaches, the test system of claim 12, wherein the semiconductor device comprises: a comparator configured to compare a first input signal with a second input signal to generate a comparison result signal (Yamada: ‘logic comparing unit 5’ [Fig.1, block 5] & [0040-42]); and  a comparison control circuit configured to perform at least one of an operation for latching the comparison result signal as reference data and an operation for outputting the comparison result signal as a first output signal (Yamada: ‘The fail memory 9 stores this supplied pattern comparison data’ [0042] & [Fig.1, block 9]) (see also [Figs 10-12], [0143-165]), wherein the comparison control circuit is configured  (Yamada: ‘the test-pattern generating unit 7 generates the pattern data and the expected pattern data on the basis of the supplied test pattern [0041] & [Fig.1, block 7])  and read data as the second input signal in accordance with the reference data (Yamada: ‘read/second input or OUT data from 2’ [Fig.1, OUT in between blocks 2 and 3] & [0043]).   

Regarding claim 17, Yamada teaches, the test system of claim 12, wherein the tester provides the semiconductor device with next addresses after the first address s under a second test condition having a low probability for generating a temporary fail determination (Yamada: ‘pass/fail determination result by comparison’ [Fig.1, blocks 5,9]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et el. (US 2019/0311776 A1) in view of Kemmerling et al. (US 2010/0050029 A1) (hereinafter Yamada-Kemmerling).

claim 6, Yamada teaches, a semiconductor device (Yamada: ‘semiconductor product testing device’ [0002]) comprising: a read path including circuits configured to transmit read data outputted from a memory region to an input/output terminal (Yamada: ‘read or OUT data from 2’ [Fig.1, OUT in between blocks 2 and 3] & [0043]);  a write path including circuits configured to transmit write data inputted through the input/output terminal to the memory region (Yamada: ‘write or IN data into 2’ [Fig.1, IN in between blocks 2 & 3] & [0043]); an expectation data generation circuit configured to perform at least one of an operation for generating expectation data using the write data (Yamada: ‘the test-pattern generating unit 7 generates the pattern data and the expected pattern data on the basis of the supplied test pattern [0041] & [Fig.1, block 7]) and …..a test circuit configured to compare (Yamada: ‘logic comparing unit 5’ [Fig.1, block 5] & [0040-42]) the expectation data (Yamada: ‘the expected pattern data’ [Fig.1, between blocks 5 & 7] & [0040-42]) with the read data corresponding to a first address in a test unit to generate the reference data (Yamada: ‘read or out data from 2 as output data’ [Fig.1, in between blocks 3 and 5] & [0043]), and to compare the expectation data with the read data corresponding to next addresses after the first address in accordance with the reference data to generate a test result signal (Yamada: ‘The fail memory 9 stores this supplied pattern comparison data’ [0042] & [Fig.1, block 9]) (see also [Figs 10-12], [0143-165]).  
Yamada does not explicitly disclose, … an operation for autonomously generating the expectation data without an external input. 
However, Kemmerling teaches in an analogous art, [abstract] method and apparatus for testing semiconductor devices with autonomous expected value generation is described. Examples of the invention can relate to apparatus for interfacing a tester and a semiconductor device under test (DUT). An apparatus can include output processing logic configured to receive test result signals from the DUT responsive to testing by the tester, the output processing logic voting a logic value of a majority of the test result signals as a correct logic value; and memory configured to store indications of whether each of the test result signals has the correct logic value (see also [0022,0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamada’s teachings of ‘semiconductor product testing device’ with Kemmerling’s teaching of ‘testing semiconductor devices with autonomous expected value 

Regarding claim 7, Yamada-Kemmerling teaches, the semiconductor device of claim 6, wherein the test circuit comprises:  a reference variable comparison circuit; and a plurality of comparator arrays configured to sequentially compare output signals of the reference variable comparison circuit with each other to generate the test result signal, wherein the reference variable comparison circuit comprises a plurality of reference variable comparators, wherein each of the reference variable comparators comprises: a comparator configured to compare a first input signal with a second input signal to generate a comparison result signal; and a comparison control circuit configured to perform at least one of an operation for latching the comparison result signal as the reference data and an operation for outputting the comparison result signal as a first output signal (Yamada: ‘The fail memory 9 stores this supplied pattern comparison data’ [0042] & [Fig.1, block 9]) (see also [Figs 10-12], [0143-165]), and wherein the comparison control circuit is configured to provide the expectation data as the first input signal (Yamada: ‘the test-pattern generating unit 7 generates the pattern data and the expected pattern data on the basis of the supplied test pattern [0041] & [Fig.1, block 7]) and the read data as the second input signal in accordance with the reference data (Yamada: ‘read/second input or OUT data from 2’ [Fig.1, OUT in between blocks 2 and 3] & [0043])..  

Regarding claim 8, Yamada-Kemmerling teaches, the semiconductor device of claim 7, wherein the comparison control circuit is configured to output the first output signal having a pass determination level regardless of the expectation data and the read data when the reference data has a fail determination level (Yamada: ‘pass/fail determination result by comparison’ [Fig.1, blocks 5,9]).  

Regarding claim 9, Yamada-Kemmerling teaches, the semiconductor device of claim 8, wherein the comparison control circuit is configured to provide the expectation data as the first input signal (Yamada: ‘the test-pattern generating unit 7 generates the pattern data and the expected pattern data on the basis of the supplied test pattern [0041] & [Fig.1, block 7])  and the read data as the second input signal when the reference data has a pass determination level (Yamada: ‘pass/fail determination result by comparison’ [Fig.1, blocks 5,9]). 

Regarding claim 10, Yamada-Kemmerling teaches, the semiconductor device of claim 7, wherein the comparison control circuit is configured to latch the comparison result signal as the reference data when a clock enable signal has a first level (Yamada: ‘pass/fail determination result by comparison’ [Fig.1, blocks 5,9]).  

Regarding claim 11, Yamada-Kemmerling teaches, the semiconductor device of claim 10, wherein the comparison control circuit is configured to output the comparison result signal as the first output signal when the clock enable signal has a second level (Yamada: ‘pass/fail determination result by comparison’ [Fig.1, blocks 5,9]).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et el. (US 2019/0311776 A1) in view of Kim (US 2010/0128540 A1) (hereinafter Yamada-Kim).

Regarding claim 13, Yamada does not explicitly disclose, the test system of claim 12, wherein the test unit of the memory region comprises memory cell arrays configured to commonly share a same bit line in a mat.  
However, Kim teaches in an analogous art, [0015] a semiconductor memory apparatus includes a plurality of cell mats configured to include a plurality of memory cells, a plurality of sense amplifier blocks configured to be disposed between the plurality of cell mats and connected to bit-lines that are connected to memory cells of two adjacent cell mats, and a compression part configured to sequentially output compression test signals by compressing test data read from memory cells that share the sense amplifier blocks in response to a compression control signal outputted from the compression control signal generating part for a test operation. (see also [Abstract,0012,0014-15,0027,0061]).


Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Fujisaki (US 2007/0208969 A1) teaches a testing apparatus includes: a pattern generator for generating an address signal, a data signal and an expected value signal to be provided to a memory under test; an OR comparator for outputting fail data when an output signal outputted by the memory under test is not matched with the expected value signal.
Ko (US 2009/0006914 A1) teaches a semiconductor integrated circuit that allows a fail path to be detected. A semiconductor integrated circuit can be configured to include a data register that can receive input data to generate and store a write expectation value and a read expectation value, during a period in which a test mode is activated, a first comparing unit that compares write data written in a memory cell with the write expectation value, and a second comparing unit that compares read data read from the memory cell with the read expectation value.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112